Filed 3/25/22 P. v. Smith CA1/2
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                         DIVISION TWO


 THE PEOPLE,
              Plaintiff and Respondent,
                                                                 A162211
 v.
 ROBERT EUGENE SMITH,                                            (Contra Costa County
                                                                  Super. Ct. No. 59507138)
              Defendant and Appellant.




          In 2018, the Legislature amended Penal Code section
1170.911 to authorize defendants sentenced for a felony
conviction before January 1, 2015 to petition for a resentencing
hearing at which the court could consider mitigating factors
resulting from the defendant’s military service.2


       All statutory references are to the Penal Code unless
          1

otherwise stated.
         Section 1170.91, subdivision (b)(1) states: “A person
          2

currently serving a sentence for a felony conviction, whether by
trial or plea, who is, or was, a member of the United States
military and who may be suffering from sexual trauma,
traumatic brain injury, post-traumatic stress disorder, substance
abuse, or mental health problems as a result of his or her
military service may petition for a recall of the sentence, before
the trial court that entered the judgment of conviction in his or

                                                      1
      Robert Eugene Smith appeals from a postjudgment order
denying his petition for resentencing pursuant to section 1170.91.
Smith’s court-appointed counsel filed a brief which raised no legal
issues and asked this court to conduct an independent review of
the record pursuant to People v. Wende (1979) 25 Cal.3d 436.
Counsel represented that he advised Smith of his right to file a
supplemental brief within 30 days and to request that the court
relieve his counsel. Smith did not file a supplemental brief.3 We
affirm.


her case, to request resentencing pursuant to subdivision (a) if
the person meets both of the following conditions: [¶] (A) The
circumstance of suffering from sexual trauma, traumatic brain
injury, post-traumatic stress disorder, substance abuse, or
mental health problems as a result of the person’s military
service was not considered as a factor in mitigation at the time of
sentencing. [¶] (B) The person was sentenced prior to January 1,
2015. This subdivision shall apply retroactively, whether or not
the case was final as of January 1, 2015.”
      3  Several cases have declined to apply the protections
afforded by Wende or its federal counterpart, Anders v. California
(1967) 386 U.S. 738, to an appeal from a postconviction order.
(See, e.g., People v. Freeman (2021) 61 Cal.App.5th 126, 133
[declining to conduct Wende review following denial of section
1170.91 petition even though appellant had filed a supplemental
brief].) Whether an appellate court must undertake an
independent review of the record on a postconviction appeal of
the denial of a section 1170.95 petition is currently under review
by the California Supreme Court. (See, e.g., People v. Cole (2020)
52 Cal.App.5th 1023, review granted Oct. 14, 2020, S264278;
People v. Scott (2020) 58 Cal.App.5th 1127, review granted
Mar. 17, 2021, S266853; People v. Figueras (2021) 61 Cal.App.5th
108, review granted May 12, 2021, S267870.) We have elected to
conduct an independent review of the record in this case in the
interest of justice. (People v. Flores (2020) 54 Cal.App.5th 266,
268–269.)


                                 2
                        BACKGROUND
      On February 24, 1995, after being served with divorce
papers, Smith shot and killed his wife, shot and injured his wife’s
mother, and fled the scene with his three-year-old daughter. On
March 18, 1996, Smith was convicted by a jury of first degree
murder with personal use of a firearm (§§ 187, subd. (a), 12022.5,
subd. (a)); attempted voluntary manslaughter with personal use
of a firearm (§§ 664/192, subd. (a)); and child endangerment while
armed with a firearm (§§ 273a, subd. (a), 12022, subd. (a)(1)).
Smith was sentenced on September 6, 1996, to an aggregate
prison term of 44 years, two months to life, consisting of an
indeterminate term of 25 years to life, and a consecutive
determinate term of 19 years, 2 months. On April 1, 1998, the
judgment was affirmed on appeal.
      On January 6, 2021, Smith filed a petition for recall of
sentence and resentencing pursuant to section 1170.91,
subdivision (b)(1). Smith alleged that the “intense training and
multiple tours of duty [of his 1983-1989 military service] took a
serious emotional and mental toll on him.” Smith argued that he
was an appropriate candidate for resentencing because he had
“dedicated himself to rehabilitation and accepting responsibility
for the harm he caused to [his victims].”
      The People opposed Smith’s petition for resentencing on
two grounds. First, the People asserted that Smith was ineligible
for relief under section 1170.91, either because Smith had been
dishonorably discharged or because he had not experienced
combat during his peacetime military service. Second, the People



                                 3
argued that Smith had failed to prove a nexus between his
military service and his mental health issues.
      The trial court held a hearing on Smith’s petition on
January 8, 2021.4
      Smith read a biographical statement at the hearing. He
described the physical, sexual, and emotional abuse he endured
as a child and outlined several traumatic incidents which had
occurred during his service in the United States Army between
1984 and 1988. Smith told the court that he fell 100 feet from a
helicopter during an “undocumented training accident” in 1984,
and thereafter suffered “night sweats, intrusive night terrors
[due] to a falling sensation, anxiety, back pain, and the loss of
sleep.” He said that he had seen a squad member “attacked by
something unknown” while on night patrol in the Honduran
jungle in 1985, describing this as a “terrifying event” which
caused him to awaken from nightmares “with his heart racing,
unable to sleep.” Smith attributed his fear of being in close, tight
spaces to being stuck in a foxhole during desert warfare training
in Irwin, California in 1985. Smith had panic attacks while
wearing a gas mask when he was stationed in West Germany.
He claimed that his childhood and military experiences caused
him to suffer from “undiagnosed PTSD.”
      Smith said that he smoked marijuana during his military
service to help him sleep and lessen the intrusive memories. He

      4 The hearing was conducted informally. The court
appeared to accept the documentary evidence attached to the
petition and the witness statements as evidence without objection
by either party.


                                  4
was court-martialed in 1988 after being found in possession of 11
ounces of marijuana and sent to military prison. While in prison,
Smith was violently attacked in his sleep and verbally humiliated
by the prison guards.
      Smith devoted a substantial part of his presentation to his
efforts to rehabilitate and take responsibility for the commitment
offenses. Smith described the tools he had learned to control his
behavior and improve his life. Three counselors from Realize, a
restorative justice program at Avenal State Prison, spoke about
Smith’s commitment to rehabilitation and the beneficial changes
he had made while incarcerated. Smith’s wife spoke about her
positive relationship with him.
      Smith’s counsel pointed out that post-traumatic stress
disorder (PTSD) was not commonly recognized or diagnosed when
he served in the military in the 1980’s. Counsel directed the
court to the report of psychologist Shoko Kokubun, PhD, which
provided “an overview of the diagnosis of [PTSD], the common
characteristics of PTSD, among the military personnel, and its
manifestation in or association with violence or aggressive
behavior in veterans with PTSD.” Counsel argued that Smith
likely developed PTSD from his traumatic childhood and the
incidents Smith described from his military service. Counsel
acknowledged that Smith was eligible for resentencing only on
the determinate portion of his sentence.5


      5 Smith’s counsel stated: “[T]he particular Penal Code
section . . . is limited to the determinate sentence portion. So
currently Mr. Smith’s current parole eligibility date is November
of 2024. What we are asking for specifically, based on the

                                  5
      Two of Smith’s victims made statements opposing the
petition. Smith’s daughter asked the court to ensure that he
spent the rest of his life in prison.
      The People focused their argument on the heinous nature
of Smith’s crime, arguing that the murder was “premeditated,
planned, well thought out,” rather than a “PTSD kind of
emotional outburst.” The People indicated that Smith’s
substance abuse, if any, was irrelevant because he was not under
the influence of any substance at the time of the crime. Finally,
the People pointed out that although Smith had provided the
court with information about PTSD generally, the nexus between
Smith’s crimes and “this alleged PTSD diagnosis . . . is
extraordinarily thin.”
      At the conclusion of the hearing, the trial court rejected the
People’s argument that Smith was ineligible for resentencing due
to his dishonorable discharge or the nature of his military
assignments and took the remaining issues under submission.
      On January 19, 2021, the court issued a written decision
denying Smith’s petition for resentencing on the ground that he
had not proven that he suffered from mental health or substance
abuse problems as a result of his military service. The court
found that “the only evidence of PTSD or other psychological or
physical conditions mentioned in the statute . . . came from
[Smith’s] testimony about his time in the military and his



mitigation that we have presented to the court, is that the court
resentence Mr. Smith on the determinate portion of the sentence,
so that his parole eligibility date is advanced to 2021.”


                                   6
upbringing.” The court specifically noted the absence of
psychological testing, evaluation, or analysis of Smith by a
licensed mental health professional. The court concluded that
without corroborating evidence, “there is insufficient support for
the ‘nexus’ between [Smith’s] military service and any
psychological/psychiatric condition(s) stemming from that service
that can be attributed to the offense he was convicted of in this
case, which is required by the language of the statute.”
        Smith filed a timely notice of appeal on March 4, 2021.
                            DISCUSSION
        “Since 2015, California law has required sentencing courts
to consider, as mitigating factors weighing in favor of a low-term
determinate sentence, any trauma, substance abuse, and mental
health problems caused by a defendant’s service in the United
States military.” (People v. Estrada (2020) 58 Cal.App.5th 839,
841.) When a defendant files a petition pursuant to section
1170.91, subdivision (b)(1), which makes a prima facie showing of
the required elements, the trial court must hold a hearing on the
petition. (§ 1170.91, subd. (b)(3); People v. Bonilla-Bray (2020)
49 Cal.App.5th 234, 237, 239.)
        The trial court held a hearing in this case. No objection
was raised below to the legal sufficiency of the hearing. We
therefore find that even if there had been error, it was waived by
counsel’s failure to object. (People v. Scott (1994) 9 Cal.4th 331,
351.)
        The statute provides that “[i]f the person satisfies the
criteria, the court may, in its discretion, resentence the person



                                   7
following a resentencing hearing.” (§ 1170.91, subd. (b)(3); People
v. Coleman (2021) 65 Cal. App.5th 817, 823.) Where, as here, the
Legislature has expressly provided that a decision is within the
trial court’s discretion, we apply the abuse of discretion standard
on review. “The appropriate test for abuse of discretion is
whether the trial court exceeded the bounds of reason. When two
or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for
that of the trial court.” (Shamblin v. Brattain (1988) 44 Cal.3d
474, 478–479.)
      In this case, the trial court “acknowledge[d] the testimony
from [Smith] about the extremely difficult and traumatic
upbringing he experienced, which no doubt has had a profound
effect on his life.” However, the court’s conclusion that Smith had
failed to meet his burden of producing evidence which established
that he may, in fact, suffer from PTSD or other mental health
condition, and which linked this mental health condition to his
military service is supported by the record. Accordingly, the trial
court acted within its discretion in denying Smith’s petition for
resentencing.
                         DISPOSITION
      The trial court’s order denying Smith’s petition for
resentencing pursuant to section 1170.91 is affirmed.




                                 8
                                  _________________________
                                  Mayfield, J.*


We concur:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




People v. Smith (A162211)


      * Judge of the Mendocino County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              9